Case 21-52543-bem       Doc 17    Filed 05/03/21 Entered 05/03/21 12:22:02            Desc Main
                                  Document     Page 1 of 9




                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN RE:                                              :      Chapter 11
                                                    :
YC ATLANTA HOTEL LLC,                               :      Case No. 21-50964-bem
                                                    :      (Joint-Administration Requested)
       Debtor.                                      :
                                                    :
                                                    :
IN RE:                                              :      Chapter 11
                                                    :
YC FERNLEY HOTEL LLC,                               :      Case No. 21-52543-bem
                                                    :
       Debtor.                                      :
                                                    :

                        MOTION FOR JOINT ADMINISTRATION

       COME NOW YC Atlanta Hotel LLC and YC Fernley Hotel LLC (collectively, the

“Debtors”), Debtors and Debtors-in-Possession in the above-styled cases, and, pursuant to

Federal Rule of Bankruptcy Procedure (“Bankruptcy Rule”) 1015(b), move this Court for an

Order authorizing the joint administration of Debtors’ Chapter 11 cases, respectfully showing as

follows:

                                       Chapter 11 Cases

       1.     YC Atlanta Hotel LLC filed its voluntary petition for relief under Chapter 11 of

the Bankruptcy Code on February 3, 2021.

       2.     YC Fernley Hotel LLC filed its voluntary petition for relief under Chapter 11 of

the Bankruptcy Code on March 29, 2021.

       3.     Each Debtor continues to operate its business and manage its property as a debtor-

in-possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code.
Case 21-52543-bem        Doc 17    Filed 05/03/21 Entered 05/03/21 12:22:02             Desc Main
                                   Document     Page 2 of 9




       4.      No creditor’s committee, trustee, or examiner has been appointed in the cases.

       5.      The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2). The statutory predicate for the relief requested herein is

Bankruptcy Rule 1015(b).

                                  Ownership and Relatedness

       6.      Debtor YC Atlanta Hotel LLC (“YC Atlanta”) is a limited liability company

formed under the laws of the State of Georgia, with its principal place of business located at

1419 Virginia Avenue, College Park, Georgia 30337. YC Atlanta was formed to operate a

Clarion Inn hotel located near Hartsfield-Jackson Airport in Atlanta, Georgia.

       7.      Debtor YC Fernley Hotel LLC (“YC Fernley”) is a limited liability company

formed under the laws of the State of Nevada, with its principal place of business located at 5851

S. Virginia Street, Reno, Nevada, 89503. YC Fernley was originally formed to purchase an

undeveloped parcel of real estate in Nevada. In 2019, YC Fernley sold the undeveloped property

and used the funds to assist YC Atlanta to purchase its Atlanta hotel property. Additionally, YC

Fernley holds 100% of the membership interest of YC Atlanta, such that YC Atlanta is YC

Fernley’s wholly owned subsidiary.

       8.      Thus, the Debtors are affiliates under the Section 101(2) of the Bankruptcy Code.

                                        Relief Requested

       9.      By this Application, the Debtors seek entry of an order consolidating, for

procedural purposes only, these Chapter 11 cases.
Case 21-52543-bem        Doc 17     Filed 05/03/21 Entered 05/03/21 12:22:02              Desc Main
                                    Document     Page 3 of 9




                                          Basis for Relief

       10.     Bankruptcy Rule 1015(b) provides for the joint administration of estates where

two or more petitions are pending by or against a debtor and an affiliate in the same court. As

detailed above, the Debtors are “affiliates” of one another as that term is defined in Section

101(2) of the Bankruptcy Code and as used in Bankruptcy Rule 1015(b). Accordingly, joint

administration of the Debtors’ estates is appropriate.

                                       Applicable Authority

       11.     Bankruptcy Rule 1015(b) provides that, where two or more petitions are pending

in the same court by or against a debtor and an affiliate, “the court may order a joint

administration of the estates.”

       12.     As indicated above, the Debtors are affiliates.

       13.     The Debtors are seeking entry of an order directing joint administration of these

cases because, among other things, it will avoid the unnecessary time and expense of duplicative

motions, applications, orders, and other pleadings, thereby saving considerable time and expense

for the Debtors and likely resulting in substantial savings for their estates. Duplication of

substantially identical documents would also unnecessarily overburden the Clerk of Court with

voluminous filings. Therefore, joint administration of these affiliated Debtors’ Chapter 11 cases

will permit the Clerk of Court to utilize a single general docket for these cases.

       14.      Debtors request that the official caption to be used by all parties in all pleadings

in the jointly administered cases be as follows:
Case 21-52543-bem         Doc 17    Filed 05/03/21 Entered 05/03/21 12:22:02               Desc Main
                                    Document     Page 4 of 9




                                         Proposed Caption:

                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:                                                 :       Chapter 11
                                                       :
YC ATLANTA HOTEL LLC and YC                            :       Case No. 21-50964-bem
FERNLEY HOTEL LLC,                                     :       (Jointly Administered)
                                                       :
       Debtors.                                        :
                                                       :       Case No. 21-52543-bem
                                                       :

       15.     The rights of each Debtor’s respective creditors will not be adversely affected by

joint administration of these cases because the relief sought is purely procedural and is in no way

intended to impact substantive rights. Each creditor and party-in-interest will maintain whatever

rights that it has in the particular bankruptcy estate in which it allegedly has a claim or right. In

fact, the rights of all creditors should be enhanced by the reduction in costs resulting from joint

administration.

       16.     Additionally, because the notices, applications, motions, hearings, and orders in

these cases will affect Debtors, joint administration will permit counsel for all parties-in-interest

to include the Debtors’ respective estates in a single caption on the document that will be served

and filed herein, thus enabling parties-in-interest in each of the cases to be apprised easily of the

various matters before the Court. Therefore, the Debtors request that a docket entry reflecting the

joint administration, in the same or substantially the same form of that contained in the proposed

order accompanying this Motion, be made in each of the Debtors’ cases.

       17.     The Debtors submit that the policies behind the requirements of Section 342 of

the Bankruptcy Code and Bankruptcy Rules 1005 and 2002 have been satisfied.
Case 21-52543-bem                 Doc 17       Filed 05/03/21 Entered 05/03/21 12:22:02                                   Desc Main
                                               Document     Page 5 of 9




          18.       The Debtors file this Motion without prejudice to their right to later seek

substantive consolidation of these Debtors and their bankruptcy cases.

          19.       No previous request for such relief has been made to this or any other Court.

          20.       A proposed Order granting this Motion is attached on Exhibit A.

                                                              Notice

          21.        The Debtors will serve this Motion initially on the United Stated Trustee, all

others who have made appearances in either of the cases, the mailing matrix in the YC Fernley

case, and the limited mailing matrix in the YC Atlanta case (as permitted by the limit notice

Order at Dkt. 102 in that case). In all events, the Debtors will serve the Motion and any required

notices as the Court might direct.

          WHEREFORE, the Debtors respectfully request that this Court grant this Motion and

provide such other relief as is just and appropriate.

          Respectfully submitted this 3rd day of May, 2021.

                                                                        STONE & BAXTER, LLP
                                                                        By:

                                                                        /s/ David L. Bury, Jr.
                                                                        Ward Stone, Jr.
                                                                        Georgia Bar No. 684630
                                                                        wstone@stoneandbaxter.com
                                                                        David L. Bury, Jr.
                                                                        dbury@stoneandbaxter.com
                                                                        Georgia Bar No. 133066
577 Mulberry Street, Suite 800                                          Thomas B. Norton
Macon, Georgia 31201                                                    Georgia Bar No. 997178
(478) 750-9898; (478) 750-9899 (fax)                                    tnorton@stoneandbaxter.com

                                                                        Counsel for YC Atlanta Hotel LLC
                                                                        Proposed counsel for YC Fernley Hotel LLC
G:\CLIENTS\YC Atlanta Hotel, LLC\YC Fernley\Chapter 11\First Day Motions\Motion for Joint Administration (4.22.21).docx
Case 21-52543-bem   Doc 17   Filed 05/03/21 Entered 05/03/21 12:22:02   Desc Main
                             Document     Page 6 of 9




                                   EXHIBIT A

                               PROPOSED ORDER
Case 21-52543-bem         Doc 17    Filed 05/03/21 Entered 05/03/21 12:22:02              Desc Main
                                    Document     Page 7 of 9




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:                                                 :      Chapter 11
                                                       :
YC ATLANTA HOTEL LLC and YC                            :      Case No. 21-50964-bem
FERNLEY HOTEL LLC,                                     :      (Jointly Administered)
                                                       :
       Debtors.                                        :
                                                       :      Case No. 21-52543-bem
                                                       :

               ORDER DIRECTING JOINT ADMINISTRATION OF CASES

       Upon the Motion of the Debtors for entry of an order pursuant to Federal Rule of

Bankruptcy Procedure (“Bankruptcy Rule”) 1015(b) consolidating for procedural purposes

only, and providing for joint administration of, Debtors’ separate Chapter 11 cases; and the Court

having determined that the relief requested in the Motion is in the best interests of Debtors, their

estates, their creditors, and other parties-in-interest; and it appearing that proper and adequate

notice of the Motion has been given and that no other or further notice is necessary; and after due

deliberation thereon; and good and sufficient cause appearing therefor, it is hereby:
Case 21-52543-bem        Doc 17    Filed 05/03/21 Entered 05/03/21 12:22:02             Desc Main
                                   Document     Page 8 of 9




       ORDERED AND ADJUDGED that:

       (a)     The Motion is granted.

       (b)     The above-captioned Chapter 11 cases are consolidated for procedural purposes

only and shall be jointly administered with the Chapter 11 case of YC Atlanta Hotel LLC (Case

No. 21-50964-bem) as the lead case (the “Lead Case”).

       (c)     All filings in these Cases, with the exception of (1) each Debtor’s schedules and

statement of financial affairs (which each Debtor shall file separately on each Debtor’s

respective bankruptcy docket); (2) proofs of claim (which creditors shall file separately per

Debtor on each Debtor’s respective bankruptcy docket); and (3) monthly operating reports

(which each Debtor shall file separately on each Debtor’s respective bankruptcy docket) shall

hereafter be filed in the Lead Case and captioned as follows:

                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN RE:                                               :       Chapter 11
                                                     :
YC ATLANTA HOTEL LLC and YC                          :       Case No. 21-50964-bem
FERNLEY HOTEL LLC,                                   :       (Jointly Administered)
                                                     :
       Debtors.                                      :
                                                     :       Case No. 21-52543-bem
                                                     :

       (d)     This caption shall be deemed to comply with the requirements of Section 342 of

the Bankruptcy Code and Bankruptcy Rules 1005 and 2002.

       (e)     A docket entry shall be made in each of the Debtor’s cases substantially as

follows:
Case 21-52543-bem        Doc 17    Filed 05/03/21 Entered 05/03/21 12:22:02              Desc Main
                                   Document     Page 9 of 9




               An order has been entered in this case directing the procedural
               consolidation and joint administration of the Chapter 11 cases of YC
               Atlanta Hotel LLC (Case No. 21-50964-bem) and YC Fernley Hotel
               LLC (Case No. 21-52543-bem). The docket in Case No. 21-50964-
               bem shall be consulted for all matters affecting this case and these
               cases.

       (f)     Persons filing a document that pertains to only one debtor (for example, a monthly

operating report) shall include the debtor’s name in the free text portion of the docket entry.

       (g)     The entry of this Order is without prejudice to the right of any party in interest to

seek substantive consolidation of these Debtors any or all of the cases which are ordered jointly

administered hereby and shall not be construed to bar any objection or defenses to any such

request to substantively consolidate such Debtors or cases.


                                      END OF DOCUMENT

This Order Prepared and Submitted by:

/s/ David L. Bury, Jr.
David L. Bury, Jr.
Georgia Bar No. 133066
Suite 800, Fickling & Co. Building
577 Mulberry Street
Macon, Georgia 31201
(478) 750-9898; (478) 750-9899 (fax)
dbury@stoneandbaxter.com
Counsel for Debtors

DISTRIBUTION LIST
David L. Bury, Jr., Esq.
Stone & Baxter, LLP
577 Mulberry Street – Suite 800
Macon, Georgia 31201

Vanessa A. Leo, Esq.
Office of the United States Trustee
362 Richard B. Russell Building
75 Ted Turner Drive, SW
Atlanta, Georgia 30303
